Citation Nr: 0720419	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right knee disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947 and from January 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In July 2005, a hearing before the undersigned Veterans Law 
Judge was held in Washington, DC.  A transcript of that 
hearing is of record.

In August 2005, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.

When the case was last before the Board in March 2007, it was 
remanded for additional development.  In that remand, as well 
as in the October 2005 Board remand, it was noted that at the 
July 2005 hearing, the veteran asserted additional claims 
seeking service connection for a left knee disability and an 
increased rating for residuals of a gunshot wound to the 
right thigh, including nerve damage and a separate rating for 
residual scarring.  Although these matters were referred 
twice to the originating agency for further development or 
other appropriate action, the record before the Board does 
not reflect that the originating agency has responded to 
either claim.  These matters are again referred to the 
originating agency.

After the case was certified on appeal, the veteran submitted 
additional evidence along with a waiver of first 
consideration of such evidence by the RO.  Therefore, the 
Board can proceed with the appeal.





FINDING OF FACT

Chronic right knee disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Right knee disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letter 
dated in August 2002, prior to the initial adjudication of 
the claim.  Although he was not specifically informed in this 
letter that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In any 
event, a December 2005 letter specifically informed the 
appellant that he should submit any pertinent evidence in his 
possession.  

Although the veteran was not afforded notice concerning the 
disability-rating or effective-date element of the claim 
until September 2006, subsequent to the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's right knee 
disability, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the appellant was afforded appropriate VA 
examinations.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in April 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for right knee disability because it is the result of his 
service-connected residuals of a gunshot wound to the right 
mid-thigh.  Specifically, he contends that because he has 
been walking with an abnormal gait due to his gunshot wound 
residuals, he developed the current right knee disability.

First, the Board notes that there is no medical evidence of 
any right knee disability in service or until nearly 50 years 
after the veteran was discharged from active duty.  (In fact, 
at the January 2006 VA examination, the veteran stated that 
he first sought medical treatment for his right knee in about 
2001-2002.)  Furthermore, there is no medical evidence 
whatsoever linking the veteran's right knee disability to 
service or service-connected disability.  Moreover, the 
October 2006 VA examiner has opined that the veteran's right 
knee disability is not related to his service-connected 
gunshot wound residuals.  The VA examiner properly supported 
his opinion.  

In essence, the evidence of a nexus between the veteran's 
right knee disability and his service-connected gunshot wound 
residuals is limited to the veteran's own statements.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for right 
knee disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right knee disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


